NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                              Submitted February 3, 2016
                               Decided February 4, 2016

                                         Before

                        DANIEL A. MANION, Circuit Judge

                         ILANA DIAMOND ROVNER, Circuit Judge

                        DAVID F. HAMILTON, Circuit Judge

No. 15-2118

UNITED STATES OF AMERICA,                       Appeal from the United States District
     Plaintiff-Appellee,                        Court for the Northern District of Illinois,
                                                Eastern Division.
      v.
                                                No. 11-CR-00230-2
LAWRENCE HALL,
    Defendant-Appellant.                        Amy J. St. Eve,
                                                Judge.

                                       ORDER

        This is a direct appeal from a resentencing following our remand in United States
v. Hall, No. 14-1230 (7th Cir. Feb. 18, 2015). For several years the appellant, Lawrence
Hall, had helped his wife bilk elderly Chicagoans out of hundreds of thousands of
dollars. Hall’s wife, posing as a fraud investigator, would call and convince the victims
to turn over their debit cards, credit cards, and currency to one of several paid
“runners” recruited by Hall. He would then drive the runners to merchants and direct
them to buy merchandise with the stolen cards. After investigators uncovered the
scheme, Hall pleaded guilty to wire fraud and aggravated identity theft. See 18 U.S.C.
§§ 1028A(a)(1), 1343. The district court initially sentenced him to consecutive prison
terms of 96 months for the fraud conviction and 24 months for identify theft. Hall
No. 15-2118                                                                          Page 2

appealed, challenging only certain conditions of supervised release, and at the parties’
joint request we remanded for resentencing. At Hall’s resentencing the district court
incorporated its rulings from the original sentencing. The court then shaved four
months off Hall’s total imprisonment by shortening the fraud sentence to 92 months.
The court imposed only those conditions of supervised release jointly agreed by the
parties, with the exception of a condition allowing unannounced visits by Hall’s
probation officer.

       This time Hall’s appointed attorney asserts that the defendant’s appeal is
frivolous and seeks to withdraw. See Anders v. California, 386 U.S. 738 (1967). Hall has
not responded to our invitation to comment on counsel’s motion. See CIR. R. 51(b).
Counsel’s brief explains the nature of the case and addresses the potential issues that an
appeal of this kind might be expected to involve. Because the analysis in the brief
appears to be thorough, we limit our review to the subjects that counsel discusses.
See United States v. Bey, 748 F.3d 774, 776 (7th Cir. 2014); United States v. Wagner,
103 F.3d 551, 553 (7th Cir. 1996).

         Counsel begins by observing that, because this is an appeal from a resentencing,
Hall has waived any issue arising before the resentencing. See United States v. Swanson,
483 F.3d 509, 514 (7th Cir. 2007); see also United States v. Sumner, 325 F.3d 884, 891–92
(7th Cir. 2003) (explaining that law-of-the-case doctrine prohibits party from changing
its litigation position during successive appeal unless justified by “intervening
authority, new and previously undiscoverable evidence, or other changed
circumstances”). Counsel then goes on to discuss potential challenges to two guidelines
adjustments that were imposed at the original sentencing (and again at resentencing).
But those arguments are also waived because Hall could have raised them during the
initial appeal, see United States v. Whitlow, 740 F.3d 433, 438 (7th Cir. 2014), so we need
not address counsel’s discussion of why, separate from the waiver problem, those
potential challenges would be frivolous.

       Counsel next considers a challenge to the reasonableness of Hall’s total
imprisonment. The two-year consecutive sentence that Hall received for aggravated
identity theft was statutorily required, so any challenge to the reasonableness of that
sentence would necessarily be frivolous. See 18 U.S.C. § 1028A(a)(1), (b); United States v.
Johnson, 580 F.3d 666, 673 (7th Cir. 2009) (recognizing that district courts generally have
no discretion to sentence below statutory minimum). The 92 months that Hall received
for wire fraud is 4 months below Hall’s original sentence and 28 months below the
bottom of the guidelines range. Below-guidelines sentences are presumptively
No. 15-2118                                                                        Page 3

reasonable. See Rita v. United States, 551 U.S. 338, 347 (2007); United States v. Womack,
732 F.3d 745, 747 (7th Cir. 2013). Counsel has not identified any reason to disturb that
presumption, nor can we. The district court considered the relevant sentencing factors
in 18 U.S.C. § 3553(a), including the nature and circumstances of the offense (observing
that Hall had caused havoc for many vulnerable victims and had tried to threaten a
codefendant into silence), his history and characteristics (referring to his twelve adult
convictions, but also his difficult upbringing and efforts to obtain a GED), and the need
to adequately punish Hall and deter him from committing future crimes.

        Counsel also considers whether Hall could successfully challenge the conditions
of his supervised release. Counsel notes that the parties jointly proposed all but one of
those conditions, and all of them were pronounced by the district judge in open court.
See United States v. Kappes, 782 F.3d 828, 838–39 (7th Cir. 2015). But counsel does not
mention that two of these conditions are among those we have criticized previously.
First, we have said that language requiring Hall to notify his probation officer of any
change in employment leaves unclear whether this condition applies only to “changing
employers or also includes changing from one position to another for the same
employer at the same workplace.” United States v. Thompson, 777 F.3d 368, 379 (7th Cir.
2015). Second, the condition prohibiting Hall from leaving the judicial district without
permission “improperly imposes strict liability” because it lacks a scienter requirement.
Kappes, 782 F.3d at 849–50. Hall submitted language in a joint sentencing memo that
would have cured these ambiguities, but he didn’t object when the court imposed the
conditions without the clarifying language. Moreover, we have no reason to believe that
Hall would now wish to challenge these conditions, as counsel has not identified a
potential argument related to them and Hall has not responded to the Anders brief.
See United States v. Bryant, 754 F.3d 443, 447 (7th Cir. 2014). If Hall later finds the
conditions problematic in application, he can seek modification to the extent authorized
by 18 U.S.C. § 3583(e)(2). See United States v. Neal, No. 14-3473, 2016 WL 258622, at *6–8
(7th Cir. Jan 21, 2016).

       That leaves the condition to which Hall did object—the requirement that he
permit a probation officer to visit him “at any reasonable time” at home, at work, or at
school without advance notice and to confiscate any contraband observed in plain view.
At sentencing Hall argued that unannounced visits would infringe upon his right to
privacy and were unnecessary in light of other conditions requiring him to keep in
touch with his probation officer. In rejecting these concerns, the district court reasoned
that unannounced visits would facilitate supervision, help Hall reenter society, and
deter future criminal conduct. This condition is narrower than similar conditions we’ve
No. 15-2118                                                                         Page 4

criticized in the past, and the court gave reasons for imposing it. We thus agree with
counsel that it would frivolous for Hall to argue that the court abused its discretion in
overruling the objection. Compare United States v. Douglas, 806 F.3d 979, 985–86 (7th Cir.
2015) (concluding that the district court adequately explained need for condition
permitting probation officer to visit defendant at home “at any time”), and United States
v. Armour, 804 F.3d 859, 870 (7th Cir. 2015) (same, where condition permitted visits
between 6:00 a.m. and 11:00 p.m.), with United States v. Poulin, No. 14-2458,
2016 WL 51387, at *8 (7th Cir. Jan. 5, 2016) (rejecting condition because district court
made “no effort” to explain necessity of permitting visits “at any time”), and Kappes,
782 F.3d at 850–51 (same).

       Accordingly, we GRANT counsel’s motion to withdraw and DISMISS the appeal.